Case 2:20-cv-06664-JWH-JPR Document 27 Filed 12/28/20 Page 1 of 7 Page ID #:285




    1
    2
                                                                 JS-6
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
   10
   11   GEORGE ORLOFF,                         Case No. 2:20-CV-06664-JWH (JPRx)
   12               Plaintiff,
                                               ORDER ON MOTION TO
   13         v.                               REMAND TO THE SUPERIOR
                                               COURT OF THE STATE OF
   14   MINNESOTA LIFE INSURANCE               CALIFORNIA FOR THE COUNTY
           COMPANY;                            OF LOS ANGELES [14]
   15   STANDARD INSURANCE
           COMPANY;
   16   STANCORP FINANCIAL GROUP;
        LINK-ALLEN AND ASSOCIATES;
   17   455 LINK-ALLEN AND
           ASSOCIATES; and
   18   DOES 1 through 50, inclusive,
   19               Defendants.
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:20-cv-06664-JWH-JPR Document 27 Filed 12/28/20 Page 2 of 7 Page ID #:286




    1                                  I. BACKGROUND
    2         Before the Court is the motion of Plaintiff George Orloff to remand this
    3   case to state court.1 On December 16, 2019, Dr. Orloff commenced this case by
    4   filing a Complaint in Los Angeles County Superior Court against Defendants
    5   Minnesota Life Insurance Company; Standard Insurance Company; Stancorp
    6   Financial Group; Link-Allen and Associates, Inc.; 455 Link-Allen and
    7   Associates; and Does 1 through 50.2 The Complaint contains three causes of
    8   action: (1) Breach of Contract; (2) Declaratory Relief; and (3) Breach of Implied
    9   Covenant of Good Faith and Fair Dealing. On July 24, 2020, three of the
   10   Defendants—Standard Insurance Company, Stancorp Financial Group, and
   11   Minnesota Mutual Life Insurance (the “Removal Defendants”)—removed the
   12   action to this Court.3 Dr. Orloff filed the instant Motion on August 24, 2020.4
   13   The Removal Defendants opposed on October 19,5 and Dr. Orloff replied on
   14   November 2.6
   15                                       II. FACTS
   16         Dr. Orloff alleges the following facts: Dr. Orloff and corporations Link-
   17   Allen and 445 Link-Allen reside in California.7 Defendants are “insurance
   18   carriers and/or claim adjusting services and/or uncaptured insurance agents . . .
   19   in the business of advertising, selling, issuing, adjusting and delivering policies of
  20
   21   1
              Pl.’s Mot. to Remand to the Superior Court of the State of California for
        the County of Los Angeles (the “Motion”) [ECF No. 14].
   22   2
              Pl.’s Compl. (the “Complaint”) [ECF No. 1-2].
   23   3
              Defs.’ Notice of Removal (the “Removal Notice”) [ECF No. 1]. As of
        the date of removal—July 24, 2020—Dr. Orloff had not yet accomplished
  24    service of process on the two Link-Allen defendants; they were served on
        August 26, 2020. See Notice of Filing Proofs of Service in Los Angeles Superior
   25   Court [ECF No. 15].
        4
   26         See Motion.
        5
              Defs.’ Opp’n to Motion (the “Opposition”) [ECF No. 21].
   27   6
              Pl.’s Reply in Supp. of Motion (the “Reply”) [ECF No. 23].
   28   7
              Complaint at ¶¶ 2 & 3.

                                                 -2-
Case 2:20-cv-06664-JWH-JPR Document 27 Filed 12/28/20 Page 3 of 7 Page ID #:287




    1   insurance,” engaged in a joint venture together.8 Prior to 1999, Defendants
    2   issued Dr. Orloff, a physician, disability insurance policies.9
    3         On July 9, 2016, Dr. Orloff was involved in a car accident that left him
    4   permanently disabled.10 However, Defendants refuse to pay Dr. Orloff the
    5   benefits to which he believes his insurance policy entitles him.11
    6                                 III. LEGAL STANDARD
    7         Pursuant to 28 U.S.C. § 1441(a), a defendant may remove a matter to
    8   federal court where the district court would have original jurisdiction.
    9   Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987). Federal courts have
   10   limited jurisdiction, “possessing only that power authorized by Constitution and
   11   statute.” Gunn v. Minton, 568 U.S. 251, 256 (2013) (citations omitted). As
   12   such, a defendant may remove civil actions (1) in which a federal question exists;
   13   or (2) in which complete diversity of citizenship between the parties exists and
   14   the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331 & 1332.
   15   “Complete diversity” means that “each defendant must be a citizen of a
   16   different state from each plaintiff.” In re Digimarc Corp. Derivative Litigation,
   17   549 F.3d 1223, 1234 (9th Cir. 2008); see also Strawbridge v. Curtis, 7 U.S. (3
   18   Cranch) 267, 2 L. Ed. 435 (1806).
   19         The right to remove is not absolute, even where original jurisdiction
  20    exists. A defendant may not remove on diversity jurisdiction grounds “if any of
   21   the parties in interest properly joined and served as defendants is a citizen of the
   22   State in which such an action is brought.” 28 U.S.C. § 1441(b)(2). A defendant
   23   must remove “within 30 days after the receipt by the defendant, through service
  24    or otherwise, of a copy of the initial pleading.” 28 U.S.C. § 1446(b).
   25
        8
   26         Id. at ¶¶ 4, 5, & 15.
        9
              Id. at ¶¶ 7-12.
   27   10
              Id. at ¶ 14.
   28   11
              Id. at ¶¶ 16-18.

                                                 -3-
Case 2:20-cv-06664-JWH-JPR Document 27 Filed 12/28/20 Page 4 of 7 Page ID #:288




    1         Moreover, the Ninth Circuit “strictly construe[s] the removal statute
    2   against removal jurisdiction,” and “[f]ederal jurisdiction must be rejected if
    3   there is any doubt as to the right of removal in the first instance.” Gaus v. Miles,
    4   Inc., 980 F.2d 564, 566 (9th Cir. 1992). “The strong presumption against
    5   removal jurisdiction means that the defendant always has the burden of
    6   establishing that removal is proper.” Jackson v. Specialized Loan Servicing, LLC,
    7   No. CV 14-05981 MMM (PLAx), 2014 WL 5514142, *6 (C.D. Cal. Oct. 31,
    8   2014) (citations omitted). The Court must resolve doubts regarding
    9   removability in favor of remand. Id.
   10         But removal is proper despite the presence of a non-diverse defendant
   11   where that defendant is a fraudulently joined or sham defendant. Ritchey v.
   12   Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998). As the Ninth Circuit has
   13   explained, “fraudulent joinder is a term of art,” and it requires courts to
   14   determine whether a plaintiff has failed to state a cause of action against a
   15   resident defendant. Id. “The defendant seeking removal to the federal court is
   16   entitled to present the facts showing the joinder to be fraudulent.” Ritchey, 139
   17   F.3d at 1318. Thus, the defendant must show that there is no possibility that the
   18   plaintiff could prevail on any cause of action that it asserted against the non-
   19   diverse defendant. Ritchey, 139 F.3d at 1318; see also Padilla v. AT & T Corp., 697
  20    F. Supp. 2d 1156, 1159 (C.D. Cal. 2009) (defendant seeking removal based on
   21   alleged fraudulent joinder “must do more than show that the complaint at the
   22   time of removal fails to state a claim against the non-diverse defendant” but
   23   must also show that “there is no possibility that the plaintiff could prevail on any
  24    cause of action it brought against the non-diverse defendant”). “Fraudulent
   25   joinder must be proven by clear and convincing evidence.” Hamilton Materials,
   26   Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). In other words,
   27   “if the plaintiff fails to state a cause of action against a resident defendant, and
   28   the failure is obvious according to the settled rules of the state, the joinder of the

                                                 -4-
Case 2:20-cv-06664-JWH-JPR Document 27 Filed 12/28/20 Page 5 of 7 Page ID #:289




    1   resident defendant is fraudulent.” Id. Thus, while a court considers evidence in
    2   addition to the complaint, it looks to see “whether the plaintiff has stated a
    3   claim—not whether she has proven it.” Randall v. Cambria Co., LLC,
    4   No. EDCV 17-1362 JGB (KKx), 2017 WL 3503649, at *4 (C.D. Cal. Aug. 16,
    5   2017) (emphasis in original).
    6                                   IV. DISCUSSION
    7         The Removal Defendants removed this action to federal court because,
    8   they assert, Link-Allen and 455 Link-Allen are sham defendants; without these
    9   two California corporations, complete diversity exists.12 In the Removal Notice,
   10   the Removal Defendants assert that the complaint contains “no facts alleging
   11   that [Link-Allen or 455 Link-Allen] is a party to one or more of the contracts, or
   12   administered one or more of the contracts, or otherwise engaged in any
   13   identified acts purportedly giving rise to liability.”13
   14         Dr. Orloff’s Motion avers that Link-Allen sold the insurance contracts in
   15   question to him.14 Dr. Orloff also alleges that Link-Allen is a member of a joint
   16   venture with the Removal Defendants according to California law, which makes
   17   him liable for their conduct within the scope of the joint venture.15 The Removal
   18   Defendants’ Opposition avers that Link-Allen did not sell the insurance policy
   19   to Dr. Orloff;16 that Link-Allen is the servicing provider for Dr. Orloff’s policy
  20    but is not in a joint venture with the Removal Defendants and, therefore, that
   21
   22
        12
              Removal Notice at ¶¶ 5 & 6. The amount in controversy and the
   23   timeliness of removal are not disputed. See generally id.
        13
  24          Removal Notice at ¶ 5.
        14
              Motion at 6. The Motion does not cite to the complaint or to other
   25   evidence for this fact.
        15
   26         Motion at 12 & 14. Dr. Orloff alleges, and Defendants do not contest, that
        under the Erie doctrine, California’s substantive laws apply for the purposes of
   27   this motion. Motion at 11; Opposition at 7.
        16
              Opposition at 2 (citing Decl. of Kristyn Byrd at ¶¶ 5 & 6 (the “Byrd
   28   Declaration) [ECF No. 21-1]).

                                                  -5-
Case 2:20-cv-06664-JWH-JPR Document 27 Filed 12/28/20 Page 6 of 7 Page ID #:290




    1   Link-Allen is not responsible for their conduct;17 and that Link-Allen did not
    2   enter the picture until 2000, long after Dr. Orloff had purchased the policy.18 In
    3   his Reply, Dr. Orloff argues that the Removal Defendants have not met their
    4   burden of demonstrating that Link-Allen is a sham defendant because none of
    5   the Removal Defendants’ declarants have personal knowledge of the subject
    6   matter in their declarations and, therefore, the declarations are inadmissible.19
    7   Dr. Orloff also alleges that information that the Removal Defendants produced
    8   in discovery on October 29, 2020, identifies Link-Allen as a “concurrent
    9   producer” on his policies.20
   10         Dr. Orloff’s argument survives by the barest of threads. His allegations
   11   that Defendants are in a joint venture together are little more than a legal
   12   conclusion. And his contention that Link-Allen sold him the policy, when the
   13   Removal Defendants offer ample evidence to show that it did not, is likewise
   14   flimsy. However, the policy attached to his Reply does identify Link-Allen as
   15   the co-producer of his policies.21 Dr. Orloff need only show that there is any
   16   possibility of prevailing on a claim against Link-Allen. Ritchey, 139 F.3d at 1318.
   17   The existence of Link-Allen’s name in the field for “Producer” on his policy
   18   suggests that Link-Allen is somehow connected to his policy, such that with
   19   more discovery Dr. Orloff may be able to demonstrate a joint venture and to
  20    succeed on one or more of his claims. The Court must resolve doubts regarding
   21   removability in Dr. Orloff’s favor. Therefore, the Court finds that Link-Allen is
   22
   23
        17
             Opposition at 2-3 (citing Decl. of Sophia Horsman at ¶¶ 3 & 4 (the
  24    “Horsman Declaration”) [ECF No. 21-2]).
        18
   25        Opposition at 6 (citing Horsman Declaration at ¶ 3 and Decl. of Cara
        Banchero (the “Banchero Decl.”) [ECF No. 21-3] at 3).
   26   19
             Reply at 6-9.
        20
   27        Id. at 10 (citing Decl. of John Rowell [ECF No. 23] and Ex. A (the “Policy
        Summary”).
   28   21
             Policy Summary at 3.

                                                -6-
Case 2:20-cv-06664-JWH-JPR Document 27 Filed 12/28/20 Page 7 of 7 Page ID #:291




    1   not a sham defendant, complete diversity does not exist, and this Court does not
    2   have jurisdiction over this action.
    3                                  V. CONCLUSION
    4         For those reasons, the Court hereby GRANTS Plaintiff’s Motion to
    5   Remand.
    6         IT IS SO ORDERED.
    7
    8   Dated: December 28, 2020
                                              John W. Holcomb
    9                                         UNITED STATES DISTRICT JUDGE
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
  20
   21
   22
   23
  24
   25
   26
   27
   28

                                              -7-
